Citation Nr: 1209914	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-40 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from February 1969 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2008 by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran seeks service connection for PTSD.  However, in light of the evidence of record reflecting a diagnosis for a chronic psychiatric disorder other than PTSD, to include depressive disorder, the Board has redefined the Veteran's psychiatric claim as is listed on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for his psychiatric problems, which include PTSD and a depressive disorder.  Unfortunately, the information in the current record is inadequate to make an informed decision and discloses a need for further development prior to final appellate review of this claim.  

In statements submitted with his claim, the Veteran acknowledged that he did not engage in combat and in fact did not even serve in Vietnam, but he did identify an event which he considers to be the precipitating cause of his claimed PTSD.  Specifically, he has alleged that during bootcamp he witnessed the death of a fellow recruit after he collapsed from heat exhaustion. The Veteran said he did not help the recruit as he thought he was "slacking" and not in real distress. He said he had feelings of guilt as he felt he could have saved the man's life had he rendered assistance. 

The Board notes that this stressful incident has not yet been verified. A DD Form 214 and other personnel records, which are already associated with the claims file, indicate the Veteran was assigned to the 1st Recruit Training Battalion MCRDep in San Diego on February 26, 1969.  He was then assigned to V Company, 3rd Battalion, 2d ITR, MCB at Camp Pendleton in May 1969.  Clearly it is possible to determine whether there was a death on the base between February and May of 1969.  However, apart from obtaining service personnel records, it does not appear that the RO made efforts to verify the Veteran's claimed stressors.  On remand, the AMC/RO should request a comprehensive statement from the Veteran containing as much detail as possible regarding the alleged stressor.  See VA Adjudication Procedure Manual, M21-1MR, Part IV.ii.1.D.14.d. The U.S. Army and Joint Services Records Research Center (JSRRC) should be contacted to research the Veteran's alleged service stressor to include researching unit records. 

The Board notes that there is limited medical evidence on file. One private psychiatric medical opinion reflects that the Veteran reported witnessing a death during basic training.  On evaluation, it was noted that he had recurrent thoughts of the death of his friends.  He also reported feelings of guilt.  Following an evaluation, the diagnoses included PTSD and depressive and personality disorders (not otherwise specified). The examiner remarked that the Veteran's "[s]ymptoms are service-connected."

Based on the foregoing, the Board finds that a VA examination is necessary to assess all potential mental health diagnoses and determine whether the Veteran has a psychiatric disorder, to include PTSD and depressive disorder, related to a verified service stressor.

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, the AMC/RO should obtain records of any psychiatric treatment or evaluation that the Veteran has undergone since service discharge in 1971.  

Document the attempts to obtain such records.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file, inform the Veteran, and request that he obtain and submit it.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  Contact the Veteran to give him another opportunity to provide any additional specific information that he may have concerning his claimed stressor.  He should provide any information that might corroborate his alleged stressor-including dates, places, and names of other individuals who were also present and witnessed or knew of the incident, or who can confirm his proximity to the incident.  The Veteran is advised that this information is necessary to obtain supportive evidence of the alleged stressor events, and that he must be as specific as possible, because without such details an adequate search for verifying information cannot be conducted.  

3.  After waiting a reasonable time for the Veteran to reply to the above stressor request, contact the JSRRC and ask them to provide any additional information that might corroborate the Veteran's alleged in-service stressor.  Please provide JSRRC with the following: a prepared summary of the Veteran's claimed stressor (as discussed in the body of this remand), copies of his DD-214, and any service personnel records obtained showing service dates, duties, and units of assignment.  A search of unit records should be made.

4.  Then, review the file and make a specific determination, in accordance with the provisions of 38 C.F.R. § 3.304(f), with respect to whether the Veteran was exposed to any in-service stressors.  If so, identify the nature of the specific stressor or stressors independently established by the record.  In reaching this determination, address any credibility questions raised by the record.

5.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any psychiatric disability, including PTSD, diagnosed on evaluation.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including psychological testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report.  

a) the examiner should identify all currently diagnosed psychiatric disorders.

b) For any PTSD diagnosed on examination, the examiner should determine whether it is at least as likely as not i.e., a probability of 50 percent or greater, that the Veteran's PTSD is the result of a corroborated in-service stressor.

c) If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not i.e., a probability of 50 percent or greater, that any such currently diagnosed psychiatric disorder is causally related to his military service.

Any opinion provided should include discussion of specific evidence of record.  The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.

6.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


